   Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                 Exhibit V
        Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 2 of 13



                                      THE WHITE HOUSE
                                          WASHINGTON




                                           May 15, 2019


The Honorable Jerrold Nadler
Chairman
Committee on the Judiciary
United States House of Representatives
Washington, D.C. 20515

Dear Chainnan Nadler:

       I write in response to your letter of March 4, 2019. As I have previously stated, we will
work in good faith to accommodate Congress's legitimate requests for info1mation while at the
same time respecting the separation of powers and the constitutional prerogatives of the President.
Our approach is guided by long-standing precedent and a desire to seek accommodation and
cooperation where possible, consistent with mutual respect for the constitutional roles of each
branch of government.

        Since the I 16th Congress convened on January 3, 2019, this Administration has gone to
great lengths to respond to congressional infmmation requests. Indeed, in under five months, the
Administration has provided hundreds of responses to congressional requests and produced tens
of thousands of pages of documents to Congress. Administration officials have testified at
congressional hearings well over 100 times, and they have provided hundreds of briefings to
congressional committees and individual members of the House and Senate. Your recent assertion
that the Administration is acting in "blanket defiance of Congress's constitutionally mandated
duties" is demonstrably false. Statement of Chairman Jerrold Nadler (May 7, 2019). Similarly,
your claim that "virtually all document requests are going unsatisfied" is contradicted by the facts.
Statement of Chairman Jerrold Nadler (May 8, 2019).

        The Administration's significant efforts to accommodate Congress's information requests
extend to the House Committee on the Judiciary' s current investigation. As you know, the Special
Counsel's Office recently concluded its investigation into the subjects discussed in your March 4
letter. By any measure, the investigation was exhaustive. Indeed, the evidence considered by the
Special Counsel's Office was derived from approximately 2,800 subpoenas, 500 executed search
warrants, 230 orders for communication records, and 500 witness interviews. Report of Special
Counsel Robert S. Mueller, III, Vol. I at 13 (Mar. 2019); Letter from William P. Barr, Attorney
General, to Chaitman Lindsey Graham, Chaitman Jerrold Nadler, Ranking Member Dianne
Feinstein, and Ranking Member Doug Collins 1 (Mar. 24, 2019) (hereinafter Mar. 24, 2019 Barr
Letter). Media reports indicate that the Special Counsel's investigation could cost taxpayers "up
to $35 million." John Haltiwanger, The Mueller investigation could cost up to $35 million once
all the expense reports are in, Business Insider (Mar. 25, 2019).
        Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 3 of 13

The Honorable Jerrold Nadler
Page2

        On April 18, 2019, the Attorney General went well beyond what is required by law and
made the Special Counsel's report available to Congress and the public with minimal redactions.
This was an extraordinaiy accommodation in light oflong-standing Department of Justice policies
regai·ding the confidentiality of investigations that do not result in prosecution. The report
powerfully demonstrates that the Special Counsel found no evidenee that any Americans­
including any member of the President's campaign-conspired or coordinated with Russia to
interfere with the 2016 election. The Attorney General and then-Deputy Attorney General also
"concluded that the evidence developed by the Special Counsel is not sufficient to establish that
the President eommitted an obstruction-of-justice offense." Remarks of Attorney General William
P. Barr (Apr. 18, 2019); see also Mar. 24, 2019 Barr Letter at 3.

        In the interest of transparency, the President did not assert executive privilege over any part
of the Speeial Counsel's repmt released on April 18, 2019, even though-as the Attorney General
correctly statedc�"he would have been well within his rights to do so." Remarks of Attorney
General William P. Barr (Apr. 18, 2019); see also Letter from Emmet T. Flood, Special Counsel
to the President, to Williain P. Barr, Attorney General 3-4 (Apr. 19, 2019) (hereinafter Flood
Letter) (the President's deeision not to assert executive privilege over any of the presumptively
privileged portions of the Special Counsel's report "is not a waiver of executive privilege for any
other material or for any other purpose"). Accordingly, the only redactions in the repo1t were
made by the Depaitment of Justice (with the assistance of the Special Counsel's Office and the
intelligence eommnnity) to protect sensitive information that is safeguarded by law, court orders,
or long-standing Department of Justice policy regarding open investigations. Remarks ofAttorney
General William P. Barr (Apr. 18, 2019).

         Moreover, the Attorney General indicated that he would "make available to a bipartisan
group ofleaders from several Congressional committees a version of the report with all redactions
removed except those relating to grand-jury information," which the Department of Justice is
prohibited by law from disclosing under Rule 6(e) of the Federal Rules of Criminal Procedure. Id
(explaining that "these members of Congress will be able to see all of the redacted material for
themselves- with the limited exception of that which, by law, cannot be shared"). He also offered
to testify voluntai·ily at a public hearing and to answer questions from all members of tbe
Committee. You refused even to review the less redacted version of the report before declaring
that it was inadequate, ai1d you rejected the Attorney General's offer to testify unless he agreed to
unprecedented conditions. Instead, you issued a subpoena to the Attorney General demanding not
only the "complete and unredacted report," but also "[ a]ll documents referenced in the Report"
and "[a]ll documents obtained and investigation materials created by the Special Counsel's
Office." Subpoena to William P. Barr, Attorney General (Apr. 18, 2019). Thus, the subpoena's
plain language covers grand-jmy information that the Committee knows the Attorney General
cannot provide ,vithout violating the law. See id

        Even though the Committee had rebuffed a good faith offer to accommodate Congress's
interests by disclosing the entire report-except for grand-ju1y infonnation-to congressional
leadership, the Department of Justice proposed further accommodations, including ofiers "to
expand the number of staff members who may review the minimally redacted report; to allow
Members of Congress who have reviewed the minimally redacted report to discuss the material
freely among themselves; and to allow Members to take and retain their notes following their
        Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 4 of 13

The Honorable Jerrold Nadler
Page 3

review." Letter from Stephen E. Boyd, Assistant Attorney General, to Chairman Jerrold Nadler 1
(May 7, 2019). The Committee summarily rejected these additional accommodations, abrnptly
terminated ongoing negotiations, and prematurely voted to recommend that the Attorney General
be held in contempt of Congress-a mere 19 days after the Committee served its subpoena on the
Attorney General. Id; Letter from Stephen E. Boyd, Assistant Attorney General, to Chairman
Jerrold Nadler 1 (May 8, 2019).

        In other words, the Committee rushed to vote on contempt for failing to provide I 00% and
immediate compliance with a subpoena that seeks millions of pages of documents from a
prosecutor's files. Moreover, the Committee-for the first time in American history-has voted
to recommend that the Attorney General be held in contempt because he refused to violate the law
by turning over grand-jury materials that he may not lawfully disclose. The Committee took these
drastic actions in under three weeks without making any reasonable attempt to engage in the
constitutionally mandated accommodation process to narrow its requests.

         Lost in the Committee's legally indefensible rnsh to recommend a contempt citation is the
reality that the Committee has not articulated any proper legislative purpose for pursuing inquiries
that duplicate matters that were the subject of the Special Counsel's inquiry. Congressional
investigations are intended to obtain infmmation to aid in evaluating potential legislation, not to
harass political opponents or to pursue an unauthorized "do-over" of exhaustive law enforcement
investigations conducted by the Department of Justice.

        Under the circumstances, the appropriate course is for the Committee to discontinue the
inquiry discussed in the March 4 letter. Unfortunately, it appears that you have already decided to
press ahead with a duplicative investigation, including by issuing subpoenas, to replow the same
ground the Special Counsel has already covered. I ask that you reconsider that approach. With
the Special Counsel's investigation behind us, the President and his team stand ready to work with
the Committee cooperatively to advance a legislative agenda for the benefit of the American
people.

         If the Committee continues to pursue its inquiry, the requests in the Committee's March 4
letter suffer from numerous legal defects and reflect little, if any, respect for the legitimate interests
of the Executive Branch or for the accommodation process that governs congressional requests for
inf01mation from the Executive. The Executive Branch interests at stake are not new and have
been uniformly recognized and respected by the President's predecessors-from President
Washington to President Obama. The principal legal flaws in the Committee's requests are
summarized here and discussed in greater detail below.

    •   First, the letter implicates all four components of executive privilege, seeking core
        Executive Branch communications that are not subject to disclosure under settled legal
        principles. This includes (i) confidential communications between the President and his
        advisors; (ii) confidential deliberations among Executive Branch officials; (iii) information
        relating to law enforcement investigations; and (iv) confidential communications between
        the President and foreign leaders. The President's decision to cooperate with the Special
        Counsel's investigation and not to assert executive privilege over any of the presumptively
        privileged portions of the Special Counsel's report, as released on April 18, 2019, "is not
         Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 5 of 13

The Honorable Je1rnld Nadler
Page4

        a waiver of executive privilege for any other material or for any other purpose." Flood
        Letter at 3-4.

    •   Second, the letter requests information about functions that the Constitution assigns
        exclusively to the Executive, which are traditionally deemed beyond the reach of
        congressional oversight.

    •   Third, it appears that the Committee's inquiry is designed, not to further a legitimate
        legislative purpose, but rather to conduct a pseudo law enforcement investigation on
        matters that were already the subject of the Special Counsel's long-running investigation
        and are outside the constitutional authority of the legislative branch. The only purpose for
        this duplication seems to be harassing and seeking to embarrass political opponents after
        an exhaustive two-year investigation by the Department of Justice did not reach the
        conclusion that some members of the Committee apparently would have preferred. That,
        of course, is not a permissible purpose for demanding confidential info1mation from the
        Executive.

    • Finally, when the requests are evaluated in light of these cumulative defects showing no
      regard for the legitimate interests of the Executive Branch--combined with the sweeping
      scope of the requests-it becomes apparent that they bear no relation to any miiculated
      goal of legitimate congressional oversight. Instead, they amount to little more than an
      unprecedented effort to interfere with the President's ability to perform his constitutional
      duties. As a result, the requests raise serious concerns of violating the separation of powers
      enshrined in the Constitution.

        As I have repeatedly made clear, we respect the authority of Congress to make legitimate
requests for information to aid it in the task of legislating and will work with the Committee
through the constitutionally mandated accommodation process to provide the Committee with
information it can properly seek. It would greatly advance the first step in that process if the
Committee were to narrow the sweeping scope of the requests in the letter and articulate the
legislative pu1pose and legal support for each of the disparate requests it wishes to pursue,
including by addressing each of the legal deficiencies that I raise in this letter.

        Finally, I reiterate my concern that the Committee has sent letters directly to current and
former White House officials, including several individuals who served in the Office of the White
House Counsel. As I have consistently emphasized in my correspondence with other committees,
any contact with current or fonner White House officials should be through the Office of the White
House Counsel, so that we may ensure appropriate accommodation of the Committee's
informational needs while protecting the important constitutional interests of the Executive. As a
matter of basic courtesy and respect for a co-equal branch of our government, I request that you
direct your staff to work through my office to request information from current or former White
House officials. Prior administrations have made the smne request. See, e.g., Letter from Kathryn
H. Ruemmler, Counsel to President Obama, to Chailman Fred Upton, Chairman Cliff Stearns,
Chailman Joseph R. Pitts, and Vice Chairman Michael C. Burgess, M.D. (Nov. 14, 2011) ("[A]ny
requests from Committee or Committee staffto speak witl1 current or fmmer White House officials
about their official responsibilities at the White House should be directed to the Office of the White
        Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 6 of 13

The Honorable Jerrold Nadler
Page 5

House Counsel."). Consulting with my office will ensure that the Committee efficiently obtains
access to the information and individuals to which it is entitled and that any disclosure ofprivileged
information to Congress is properly authorized.

 I.    The Committee's Requests Unreasonably Target Matters at the Core of Well-Settled
       Executive Branch Confidentiality Interests.

         It has long been recognized that robust confidentiality protections are essential for the
proper functioning of the Executive Branch. Those protections are firmly rooted in the
Constitution and can be overcome by Congress, ifat all, only in limited circumstances. See Senate
Select Comm. on Presidential Campaign Activities v. Nixon, 498 F.2d 725, 731 (D.C. Cir. 1974)
(en bane) (requiring a showing that confidential Executive Branch documents are "demonstrably
critical to the responsible fulfillment of the Committee's functions"). The importance of defending
this constitutionally based protection for the Executive Branch has been consistently recognized
by administrations of both political pmties. For example, in response to congressional requests for
documents, the Obama Administration strenuously argued that,"[a]s comis have long recognized,
the Executive Branch's role in enforcing the law requires that some materials remain confidential
so that the Executive's proper functioning lmder the Constitution is preserved and protected."
Mem. in Supp. ofDef.'s Mot. for Smmn. J. 14, Comm. on Oversight & Gov't Reform v. Holder,
No. 12-cv-1332, 2014 WL 12662665 (D.D.C. Aug. 20, 2014); see also Letter from W. Neil
Eggleston, Counsel to President Obama, to Chainnan Darrell E. Issa (July 15, 2014) (highlighting
the need to "preserv[e] the President's independence and autonomy, as well as his ability to obtain
candid advice and counsel to aid him in the discharge ofhis constitutional duties"). As the Obama
Administration rightly explained--eontrary to the assertions in your March 4 letter-even "a claim
of'misconduct' does not invalidate" these protections. Mem. in Supp. ofDef.'s Mot. for Summ.
J. 36, Comm. on Oversight & Gov'/ Reform, 2014 WL 12662665; see also Senate Select Comm.,
498 F.2d at 732-33. These rnles apply regardless ofwho occupies the Oval Office or controls the
majority in the House or Senate.

       Despite bipartisan recognition of the Executive Branch's need to maintain confidentiality
with regard to certain kinds ofcommunications, the Committee's requests target four categories
ofExecutive Branch infonnation that are plainly protected from disclosure to Congress. I address
each category in turn here and request that the Committee clarify what info1mation it is actually
seeking and the justification for pursuing such information. A clear statement of the Committee's
needs will enable us to explore developing an appropriate accommodation.

        First, many of the requests in the letter expressly seek documents involving
communications between the President and his most senior advisors. For instance, Request l(a)
seeks communications between the President and the Counsel to the President; Request l(d) seeks
communications involving the President, Vice President, White House Chief of Staff, and other
senior advisors to the President; and Request 1(I) seeks communications between the President
and the Acting Attorney General. The President has a constitutionally grounded interest in being
able to consult with his advisors in a confidential manner. See Immunity of the Assistant to the
President and Director of the Office of Political Strategy and Outreach From Congressional
Subpoena, 38 Op. O.L.C. _, at *6 (July 15, 2014) ("[S]ubjecting an immediate presidential
adviser to Congress's subpoena power would threaten the President's autonomy and his ability to
        Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 7 of 13

The Honorable Jen-old Nadler
Page 6

receive sound and candid advice."); Letter from W. Neil Eggleston, Counsel to President Obama,
to Chairman Jason Chaffetz (May 16, 2016) (noting the importance of the President's "ability to
receive candid advice and counsel in the discharge of his constitutional duties.").

        The courts have limited Congress's ability to seek disclosure of presidential
communications, and for good reason. Infmmed decisionmaking requires the candid exchange of
ideas, and "[h]uman experience teaches that those who expect public dissemination of their
remarks may well temper candor with a concern for appearances and for their own interests to the
detriment of the decisionmaking process." United States v. Nixon, 418 U.S. 683, 705 (1974). As
a result, the Supreme Court has long recognized the Executive's interest in the confidentiality of
decisionmaking as a central component of the constitutional separation of powers:

       A President and those who assist him must be free to explore alternatives in the
       process of shaping policies and making decisions and to do so in a way many would
       be unwilling to express except privately. . . . The [presidential communications]
       privilege is fuudamental to the operation of Government and inextricably rooted in
       the separation of powers under the Constitution.

Id. at 708. Accordingly, we ask that the Committee articulate the legislative purpose that justifies
the Committee's extraordinary requests seeking disclosure of presidential communications.

        Second, the Committee requests documents exposing internal predecisional deliberations.
For example, numerous requests seek documents reflecting internal discussions concerning the
development of public statements, Executive Branch personnel decisions, and the exercise of
various Executive powers. See Letter Schedule A. But congressional needs generally do not
oven-ide the Executive Branch's confidentiality interests with respect to documents that are
predecisional and deliberative, even if they do not involve communications with the President.
Protections ensuring that the deliberative process can remain confidential apply to the entire
Executive Branch and cover documents that reflect "advisory opinions, recommendations and
deliberations comprising part of a process by which governmental decisions and policies are
formulated"-precisely the types of documents requested by the Committee. In re Sealed Case,
121 F.3d 729, 737 (D.C. Cir. 1997). This position has been consistently recognized by
administrations of both political parties. See Assertion of Executive Privilege Over Documents
Generated in Response to Congressional Investigation into Operation Fast and Furious, 36 Op.
O.L.C. _, at *3 (June 19, 2012) ("The tln·eat of compelled disclosure of confidential Executive
Branch deliberative material can discourage robust and candid deliberations .... "); Assertion of
Executive Privilege Over Communications Regarding EPA 's Ozone Air Quality Standards and
California's Greenhouse Gas Waiver Request, 32 Op. O.L.C. I, 2 (2008) ("Documents generated
for the purpose of assisting the President in making a decision are protected" and these protections
also "encompass[] Executive Branch deliberative communications that do not implicate
presidential decisionmaking"); Assertion ofExecutive Privilege Regarding White House Counsel's
Office Documents, 20 Op. O.L.C. 2, 3 (1996) ("The Supreme Court has expressly (and
unanimously) recognized that the Constitution gives the President the power to protect the
confidentiality of White House communications.").
        Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 8 of 13

The Honorable Jerrold Nadler
Page 7

        Third, the Executive Branch has a compelling interest in protecting materials associated
with law enforcement investigations. The Committee's requests acknowledge the existence of
related law enforcement investigations and expressly seek "documents [the White House]
furnished" as pmi of those investigations. See Letter Document Requests. It is well settled that
the Executive Branch has authority to withhold from Congress documents from law enforcement
files in order "to preserve the integrity and independence of criminal investigations and
prosecutions"-including "documents related to a closed criminal investigation." Assertion of
Executive Privilege Concerning the Special Counsel's Interviews ofthe Vice President and Senior
White House Staff, 32 Op. O.L.C. 7, 10 (2008).

        The Committee has no legitimate role in collecting law enforcement materials with the aim
of simply duplicating a law enforcement inquiry because it does not like either (i) the conclusions
reached by the Depatirnent of Justice or (ii) the confidential nature of the investigation, which
limits the Committee's ability to access infmmation that is protected from disclosure under
existing law. Pe1mitting congressional committees to demand the duplication of information in
law enforcement files every time a high-profile and politically charged investigation was underway
would i1Tedeemably undem1ine the integrity and independence of actual law enforcement
investigations. See id. Mere "exposure" is not a legitimate use of congressional investigative
authority. Watkins v. United States, 354 U.S. 178,200 (1957) ("We have no doubt that there is no
congressional power to expose for the sake of exposure."). In addition, even after an investigation
is completed, congressional access to investigative files raises both "a general concern about the
prospect of committees of Congress obtaining confidential records from Justice Department
criminal investigative files for the purpose of addressing highly politicized issues in public
committee hearings" and, in the cu1Tent context, a "[m]ore specific[] ... concern[]" that access
would "significantly impair the Department's ability to conduct future law enforcement
investigations that would benefit from full White House cooperation." Special Counsel's
Interviews ofthe Vice President and Senior White House Staff, 32 Op. O.L.C. at 10-11.

        The Committee's demand for materials associated with law enforcement investigations is
pmiicularly unwarranted here, where the Committee already has access to the Special Counsel's
repoti, as released on April 18, 2019. Any additional materials are thus not "demonstrably critical"
to the Committee's work. Senate Select Comm., 498 F.2d at 731.

        Fourth, the Committee is seeking documents concerning communications between the
President and a foreign leader. See Request 4(k). As I recently explained in response to similar
requests from other House committees, it is settled law that the Constitution entrusts the conduct
of foreign relations exclusively to the Executive Branch, as it makes the President "the sole organ
of the federal government in the field of international relations." United States v. Curtiss-Wright
Export Corp., 299 U.S. 304, 320 (1936); see also Chicago & S. Air Lines, Inc. v. Waterman S.S.
Corp., 333 U.S. 103, 109 (1948) ("The President also possesses in his own right ce1iain powers
conferred by the Constitution on him as ... the Nation's organ in foreign affairs."); Letter from
Pat A. Cipollone, Counsel to the President, to Chahman Elijah E. Cunnnings, Chairmat1 Eliot
Engel, and Chairman Admn B. Schiff (Mm·. 21, 2019) (smne). In keeping with Supreme Comi
precedent, the Executive Brat1ch has consistently taken the position, across administrations of both
political pmiies, that the President has exclusive authority to conduct diplomacy with foreign
nations. See, e.g., Assertion ofExecutive Privilege for Documents Concerning Conduct ofForeign
        Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 9 of 13

The Honorable Jerrold Nadler
Page 8

Affairs with Respect to Haiti, 20 Op. O.L.C. 5, 7 (1996) ("[T]he conduct of foreign affairs is an
exclusive prerogative of the executive branch."); Bill to Relocate United States Embassy ji-om Tel
Aviv to Jerusalem, 19 Op. O.L.C. 123, 124 (1995) ("It is well settled that the Constitution vests
the President with the exclusive authority to conduct the Nation's diplomatic relations with other
 States."); Common Legislative Encroachments on Executive Branch Authority, 13 Op.O.L.C. 248,
256 (1989) ("The President has the responsibility, under the Constitution, to determine the form
and manner in which the United States will maintain relations with foreign nations.").

         The President must be free to engage in discussions with foreign leaders without fear that
those communications will be disclosed and used as fodder for pattisan political purposes. And
foreign leaders must be assured of this as well. No foreign leader would engage in private
conversations with the President, or the President's senior advisors, if such conversations were
subject to public disclosure (or disclosure to committees of Congress). Indeed, President George
Washington made this point when he declined a House committee's request for copies of
documents relating to the negotiation of the Jay Treaty with Great Britain. See History ofRefi1sals
by Executive Branch Officials to Provide Information Demanded by Congress, 6 Op. O.L.C.751,
753 (1982) (noting that President Washington sent a letter to Congress stating, "[t]o admit, then, a
right in the House of Representatives to demand, and to have, as a matter of course, all the papers
respecting a negotiation with a foreign Power, would be to establish a dangerous precedent"). This
Administration intends to adhere to the same confidentiality principles that have governed
American diplomacy for well over 200 years.

II.    The Committee Has No Authority to Inquire into the President's Discharge ofDnties
       Assigned Exclusively to the Executive by the Constitution.

        The Committee's requests repeatedly run afoul of the Constitution by encroaching upon
authorities that the Constitution assigns exclusively to the Executive Branch. These requests have
no legitimate legislative purpose and exceed Congress's limited authority. The Supreme Comt
explained decades ago that "[s]ince Congress may only investigate into those areas in which it may
potentially legislate or appropriate, it cannot inquire into matters which are within the exclusive
province of one of the other branches of the Government." Barenblatt v. United States, 360 U.S.
109, 111-12 (1959).

        For exat11ple, the Committee has announced its intention to investigate "the pat·don power."
See March 4, 2019 Press Release. But the pardon power is exclusively in the province of the
Executive. The power "flows from the Constitution alone, not from any legislative enactments,
and ...it caunot be modified, abridged, or diminished by the Congress." Schick v. Reed, 419 U.S.
256,266 (1974); see also Ex parte Garland, 71 U.S. 333, 380 (1866) ("This power of the President
is not subject to legislative control. Congress can neither limit the effect of his pardon, nor exclude
from its exercise any class of offenders. The benign prerogative of mercy reposed in him cannot
be fettered by any legislative restrictions."). Thus, Congress's oversight authority does not extend
to the President's pardon power. See Assertion ofExecutive Privilege With Respect to Clemency
Decision, 23 Op.O.L.C. 1, 3-4 (1999) ("[I]t appears that Congress' oversight authority does not
extend to the process employed in connection with a particular clemency decision, to the materials
generated or the discussions that took place as patt of that process, or to the advice or views the
President received in connection with a clemency decision.").
       Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 10 of 13

The Honorable Jerrold Nadler
Page 9


        Similarly, the Committee's plan to "investigate" "other presidential authorities," see March
4, 2019 Press Release, plainly crosses the line to inquire into functions exclusively assigned to the
President, including communications between the President and foreign leaders (e.g., Request
4(k)) and presidential personnel decisions (e.g., Requests l(b), l(d), l(e), l(f), l(h)). See Curtiss­
Wright Export Corp., 299 U.S. at 320 ("[T]he President [is] the sole organ of the federal
government in the field of international relations-a power which does not require as a basis for
its exercise an act of Congress."); Ass 'n ofAm. Physicians & Surgeons, Inc. v. Clinton, 997 F .2d
898, 909 (D.C. Cir. 1993) ("Article II ... gives [the President] the flexibility to organize his
advisors and seek advice from them as he wishes."). Because Congress lacks authority in these
areas of exclusive presidential authority, there is no legitimate legislative purpose for the
Committee's information requests. See Barenblatt, 360 U.S. at 111-12.

III.   The Committee's Efforts to Conduct a Law Enforcement Investigation for the
       Purpose of Embarrassing, Harassing, or Punishing Political Opponents arc
       Improper.

        As presently framed, the Committee's inquiries transparently amount to little more than an
attempt to duplicate-and supplant-law enforcement inquiries, and apparently to do so simply
because the actual law enforcement investigations conducted by the Depmtment of Justice did not
reach a conclusion favored by some members of the Committee. That is not a proper legislative
purpose. As you know, the Conunittee is not a law enforcement agency. Thus, the Committee
cannot justify its inquiry simply by asserting that it is searching for possible evidence of its false
claims of "obstrnction ofjustice" or-more vaguely-that it is launching an investigation into
nonexistent purported "threats against the rule oflaw." See March 4, 2019 Press Release. Pursuing
investigations into alleged violations of the criminal code is indisputably a "function[] of the
executive and judicial depmtments of government." Watkins, 354 U.S. at 187 (explaining that
Congress is not "a law enforcement or !Tia! agency"); see also Quinn v. United States, 349 U.S.
155, 161 (1955) (Congress's "power to investigate must not be confused with any of the powers
of law enforcement; those powers m·e assigned under our Constitution to the Executive and the
Judiciary"). The Department of Justice-not the Committee on the Judiciary-is the appropriate
authority to conduct law enforcement investigations.

        Nor can the Committee justify its requests simply by asse1ting that it intends to expose for
the sake of exposure. See Letter at 1 (pledging to "present our findings to the American people,
whatever those findings may be"). The Supreme Comt long ago made clear that congressional
investigations premised on that purported authority are an abuse of power because "there is no
congressional power to expose for the sake of exposure," and there is no "general power to expose
where the predominant result can only be an invasion ofthe private rights ofindividuals." Watkins,
354 U.S. at 200; see also Quinn, 349 U.S. at 161 (congressional investigations "cannot be used to
inquire into private affairs unrelated to a valid legislative purpose"). As then-Attorney General
Eric Holder explained during the Obama Administration, "Congress's legislative function does
not imply a freestanding authority to gather information for the sole purpose of informing 'the
American people."' Congressional Investigation into Operation Fast and Furious, 36 Op. O.L.C.
_, at *7 (internal quotation marks omitted). To the contrary, the "only infmming function" of
Congress "is that ofinforming itselfabout subjects susceptible to legislation, not that ofinforming
       Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 11 of 13

The Honorable Je1rnld Nadler
Page 10

the public." Id. (internal quotation marks omitted). Moreover, it is well settled that
"[i]nvestigations conducted solely for the personal aggrandizement of the investigators or to
'punish' those investigated are indefensible." Watkins, 354 U.S. at 187.

        Instead, the Committee's inquiries must be tied to a valid legislative purpose-that is, they
must be tied to evaluating or formulating potential legislation on some subject within the
Committee's authority. As then-Attorney General Holder explained in articulating the Obama
Administration's position, congressional information requests "must be in furtherance of
Congress's legitimate legislative responsibilities" because"[c]ongressional oversight of Executive
Branch actions is justifiable only as a means of facilitating the legislative task of enacting,
amending, or repealing laws." Congressional Investigation into Operation Fast and Furious, 36
Op. O.L.C. _, at *5 (alteration and emphasis in original). And it is critical to the constitutionally
mandated accommodation process that the Committee articulate its legislative purpose. Only with
that purpose in mind can this office evaluate in good faith the Committee's need for information,
formulate potential accommodations to address the Committee's need for information, and
evaluate, in light of the Executive's constitutionally based interests in preserving confidentiality,
what information is "demonstrably critical to the responsible fulfillment of the Committee's
functions." Senate Select Comm., 498 F.2d at 731.

        In addition, even if the Committee were to attempt to articulate a legitimate legislative
purpose for some of its inquiries, the authority of congressional committees to explore in detail
any particular case of alleged wrongdoing is limited. In restricting the scope of legitimate
congressional oversight, the U.S. Court of Appeals for the District of Columbia Circuit has
explained that "legislative judgments nmmally depend more on the predicted consequences of
proposed legislative actions and their political acceptability, than on precise reconstrnction of past
events." Id. at 732. To the extent the Committee's current press statements and list of inquiries
suggest a probe akin to that undertaken by the Executive Branch, I respectfully submit that they
reflect a misunderstanding of the Committee's legitimate functions. Under settled law, it is not
the Committee's legislative function to conduct a detailed inquiry into a particular event or series
of events in order to reconstrnct a precise picture of the facts. Id. Thus, demands for such detail
will rarely be "demonstrably critical to the responsible fulfillment of the Committee's functions."
See id. at 731.

         I also find it particularly disturbing that the Committee is not only improperly setting out
to duplicate law enforcement investigations when some Committee members disagree with the
conclusions of these investigations without articulating any properly defined legislative purpose,
but it is doing so having already announced a predetermined conclusion. See, e.g., Interview with
Chaiiman Jerrold Nadler, ABC's "This Week" (Mar. 3, 2019). In contrast, the Department of
Justice reached its conclusions after the Special Counsel exhaustively conducted an investigation
for nearly two years. The Attorney General, who previously served as Attorney General and is
one of the nation's most respected lawyers, and the then-Deputy Attorney General, a career public
servant who has spent nearly thirty years as a federal prosecutor, reviewed the Special Counsel's
report and made decisions based on the evidence, Department of Justice guidelines, and their
collective experience. See Remarks of Attorney General William P. Barr (Apr. 18, 2019); Mar.
24, 2019 Barr Letter 1, 3. The White House will not pmticipate in the Committee's "investigation"
       Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 12 of 13

The Honorable Jerrold Nadler
Page 11

that brushes aside the conclusions of the Department of Justice after a two-year-long effort in favor
of political theater pre-ordained to reach a preconceived and false result.

IV.    The Committee's Sweeping Document Requests, Uumoored from Any Properly
       Defined Legislative Purpose, Violate the Separation of Powers.

         Overall, the March 4 letter must be understood in light of the cumulative effect of the
numerous defects outlined above. Viewed in that light, the sweeping requests spelled out in the
letter in their cmTent fmm run afoul of the constitutional principle that a co-equal branch of
government cannot abnse its role under the Constitution by undertaking actions that amount to "an
unwarranted impaiiment of another branch in the performance of its constitutional duties." Cheney
v. United States Dist. Court for the Dist. of Columbia, 542 U.S. 367, 390 (2004); see also Loving
v. United States, 517 U.S. 748, 757 (1996) ("Even when a branch does not arrogate power to itself,
... the separation-of-powers doctrine requires that a branch not impaii- another branch in the
performance of its constitutional duties."); Scope of Congressional Oversight and Investigative
Power With Respect to the Executive Branch, 9 Op. O.L.C. 60, 62 (1985) (" Congress' power of
inquiry must not be pe1mitted to negate the President's constitutional responsibility for managing
and controlling affairs committed to the Executive Branch.").

        The Supreme Court has applied this broad separation of powers principle to document
requests that affect the functioning of the Executive. In Cheney, plaintiffs in civil litigation served
overly broad discovery requests on a presidential task force chaired by the Vice President. 542
U.S. at 372, 387. The Court held that the defendants were not required to undertake the burden
associated with responding to such requests before the requests were properly limited based on
separation-of-powers concerns. Id. at 388. In reaching its conclusion, the Court noted that "special
considerations control when the Executive Branch's interests in maintaining the autonomy of its
office and safeguarding the confidentiality of its communications are implicated." Id. at 385. The
 Court further noted that "[t]he high respect that is owed to the office of the ChiefExecntive ... is
a matter that should inform the conduct of the entire proceeding, including the timing and scope
of discovery," and that "the Executive's constitutional responsibilities and status [are] factors
counseling judicial deference and restraint in the conduct oflitigation against it." Id. (alteration in
original) (internal quotation marks and citations omitted). Accordingly, the Conrt remanded the
case to the U.S. Conrt of Appeals for the District of Columbia Circuit to dete1mine whether the
discovery orders were improper because they constituted an "unwan·anted impairment" of the
Executive Branch. Id. at 390, 392.

        Under the principle applied in Cheney, the Committee's sweeping document requests
violate the separation of powers. The nearly thirty document requests in the letter (some with
multiple subpaiis) are not only incredibly vohnninous, but also breathtaking in scope, covering a
sweeping array of events, communications, topics, time periods, and individuals. The
 Committee's requests do not come close to reflecting restraint in volume and scope, as required
under Cheney�paiiicularly when those requests are directed at the President. As outlined above,
the requests repeatedly and directly target documents at the core of each of the four recognized
components of executive privilege. Based on the sheer number and scope of the Committee's
requests, it is clear that the Committee is trying to unduly burden the Office of the President so as
       Case 1:19-cv-02379-KBJ Document 1-22 Filed 08/07/19 Page 13 of 13

The Honorable Jerrold Nadler
Page 12

to impair the President's ability to carry out his constitutional duties. The Constitution does not
permit Congress to undermine the President in this manner.
                                         *       *       *

        As the Supreme Comi has recognized, "[t]he power of the Congress to conduct
investigations is inherent in the legislative process," but this "power of inquiry . . . is not
unlimited." Watkins, 354 U.S. at 187. Indeed, "[n]o inquiry is an end in itself; it must be related
to, and in furtherance of, a legitimate task of the Congress." Id. We respect Congress and its
authority to seek information to aid it in considering legislation, and we stand ready to work to
accommodate all congressional committees that have a legitimate legislative interest in seeking
information. We do not believe the investigation discussed in the March 4 letter is a legitimate
exercise of oversight authority; patiicularly now that the Special Counsel's Office of the
Depatiment of Justice has completed its work. As discussed, it seeks information that directly
implicates core separation of powers and Executive Branch confidentiality interests. Our
responsibility to the constitutionally based prerogatives of the Executive Branch, our obligation to
protect those prerogatives for all future occupants of the Office of the Presidency, and our respect
for the rule oflaw require that we resist the overbroad demands in the Committee's letter.

        As I have said numerous times, my office will work with the Committee through the
constitutionally mandated accommodation process to provide the Committee with materials it can
properly request. If the Committee intends to continue its inquiry, it would greatly advance that
process if the Committee were to narrow the scope of the requests in the Mat·ch 4 letter and
articulate the legislative purpose and legal basis supporting each of the remaining requests.

       Thank you for your attention to the impo,, __.issues discussed above. I welcome the
opportunity to discuss any of these points.




                                                  . Cipollone
                                               ounsel to the Preside


cc: The Honorable Doug Collins, Ranking Member
